Citation Nr: 0943796	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to separate compensable ratings for peripheral 
neuropathy of the lower extremities as a complication of 
diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
January 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which, in pertinent part, 
granted entitlement to service connection for diabetes 
mellitus with peripheral neuropathy and assigned an initial 
single 20 percent evaluation, effective April 10, 2003.

In June 2006 and March 2009 the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.
  
In July 2009, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

The Veteran's appeal was previously characterized as 
entitlement to an initial increased rating for diabetes 
mellitus.  Based on statements received from the Veteran and 
his testimony during the July 2009 hearing, it is clear that 
the Veteran is seeking entitlement to initial separate 
compensable ratings for peripheral neuropathy of the lower 
extremities, currently rated as a noncompensable complication 
of diabetes.  Therefore, the Board has recharacterized the 
issue on appeal as reflected on the first page of this 
decision.  

In a June 2006 statement, the Veteran withdrew his appeal 
with respect to the issue of entitlement to a higher initial 
rating for diabetic nephropathy.  Therefore, this issue is 
not before the Board.

The Veteran was previously represented by Veterans of Foreign 
Wars of the United States (VFW).  In February 2006, he 
revoked his appointment of VFW as his representative.  The 
Veteran was notified in an April 2006 letter that he had the 
right to appoint a new representative, but no response to 
this letter was received.  The Veteran indicated during his 
July 2009 hearing that he would be representing himself in 
the appeal. 
FINDINGS OF FACT

1.  For the period prior to October 30, 2008, the Veteran had 
peripheral neuropathy of the right and left lower extremities 
that more nearly approximated mild than moderate.

2.  For the period beginning October 30, 2008, the Veteran 
has peripheral neuropathy of the right and left lower 
extremities manifested by incomplete paralysis of the 
bilateral sciatic nerves with loss of sensation, absent ankle 
reflexes, and severe pain, but without marked muscle 
dystrophy, foot drop, or complete loss of motion; the 
disabilities most nearly approximate moderate incomplete 
paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  For the period prior to October 30, 2008, the schedular 
criteria for a separate 10 percent rating, but not higher, 
for peripheral neuropathy of the right lower extremity as a 
compensable diabetic complication have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.119 
(Diagnostic Code 7913), 4.124a (Diagnostic Code 8520) (2009)

2.  For the period prior to October 30, 2008, the schedular 
criteria for a separate 10 percent rating, but not higher, 
for peripheral neuropathy of the left lower extremity as a 
compensable diabetic complication have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.119 
(Diagnostic Code 7913), 4.124a (Diagnostic Code 8520).

3.  For the period beginning October 30, 2008, the schedular 
criteria for a 20 percent rating, but not higher, for 
peripheral neuropathy of the right lower extremity as a 
compensable diabetic complication have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.119 
(Diagnostic Code 7913), 4.124a (Diagnostic Code 8520).

4.  For the period beginning October 30, 2008, the schedular 
criteria for a 20 percent rating, but not higher, for 
peripheral neuropathy of the left lower extremity as a 
compensable diabetic complication have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.119 
(Diagnostic Code 7913), 4.124a (Diagnostic Code 8520).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

During his July 2009 hearing, the Veteran testified that he 
was satisfied with the currently assigned 20 percent initial 
disability rating for his diabetes mellitus.  His appeal was 
instead focused on procuring separate compensable ratings for 
his peripheral neuropathy of the lower extremities.  A 
claimant is generally presumed to be seeking the maximum 
evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  However, a claimant can choose to limit the 
appeal to a claim for less than the maximum rating.  Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993).  

In this case, the Veteran has limited his appeal.  Thus, the 
Board will limit its consideration to whether separate 
compensable ratings for peripheral neuropathy of the lower 
extremities are warranted and will not discuss the initially 
assigned 20 percent rating for diabetes mellitus.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994); cf. AB v. Brown, 6 Vet. App. 
35 (1993).

The Veteran's diabetes mellitus with peripheral neuropathy is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Note 1 following Diagnostic 
Code 7913 provides that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Thus, to 
warrant separate ratings for peripheral neuropathy of the 
lower extremities associated with diabetes mellitus, the 
evidence must establish that the disability most nearly 
approximates the criteria associated with a compensable 
rating.  

Peripheral neuropathy is a disability involving a 
neurological disorder and is ordinarily to be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.  38 
C.F.R. §§ 4.120, 4.124a.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

For the period prior to October 30, 2008, the evidence 
establishes that the Veteran's peripheral neuropathy of the 
lower extremities warrants separate 10 percent evaluations 
for each lower extremity.  Since June 2003, while undergoing 
treatment with his private physician, the Veteran has 
consistently complained of tingling, numbness, and burning 
pain in his feet, and he continued to report similar symptoms 
during treatment at the Atlanta VA Medical Center (VAMC).  In 
addition, upon VA neurological examination in July 2003, the 
Veteran's lower extremities showed abnormal sensory function 
with reduced sensation to light touch and pain.  

Based on the objective findings of the July 2003 VA examiner 
and the consistent complaints of pain and other sensory 
symptoms, the Board finds that the Veteran's peripheral 
neuropathy most nearly approximated mild incomplete paralysis 
of the sciatic nerves for the period prior to October 30, 
2008.  Separate ratings are therefore warranted for each 
lower extremity as compensable complications of the diabetic 
process.  

Ratings in excess of 10 percent are not warranted for the 
period prior to October 30, 2008, as the evidence of record 
does not establish that the Veteran's peripheral neuropathy 
has manifested more than mild incomplete paralysis.  The 
Veteran's complaints have been wholly sensory in nature, and 
the July 2003 VA examiner determined that there was no 
impairment to motor function or loss of reflexes.  His 
disability therefore most nearly approximates incomplete 
paralysis that is mild. 

With respect to the period beginning October 30, 2008, the 
Veteran's neurological impairment is characterized by organic 
changes in both lower extremities.  Because his symptoms are 
not wholly sensory, a rating above the mild level is for 
consideration.  38 C.F.R. § 4.124.  

Upon VA examination in October 2008, the Veteran manifested 
decreased ankle jerk in both lower extremities, more on the 
left than right, and diminished vibratory sense.  He also 
reported that he was unable to walk or stand for more than 
one to two minutes due to pain in his lower extremities, and 
he characterized the pain in his feet as severe.  Similar 
symptoms were reported during the Veteran's July 2009 
hearing, when he testified that he was unable to stand or 
walk for extended periods due to pain in his lower 
extremities.  

Given the absent ankle reflexes, diminished vibratory sense, 
and the Veteran's subjective complaints of severe pain in the 
lower extremities with functional limitations, the symptoms 
most closely approximate moderate incomplete paralysis.  
Hence, 20 percent ratings are warranted for peripheral 
neuropathy in each lower extremity, effective October 30, 
2008.  

The Board does not find that ratings in excess of 20 percent 
are warranted for the period beginning October 30, 2008, as 
the Veteran's peripheral neuropathy does not most nearly 
approximate moderately severe incomplete paralysis of the 
sciatic nerves.  There is no evidence of marked muscular 
dystrophy in the legs, and the Veteran testified in July 2009 
that his peripheral neuropathy did not limit his activities 
other than prohibiting exercise.  He also testified that his 
disability did not interfere with his employment as he worked 
a mostly sedentary job.  The October 2008 VA examiner also 
found that strength was full in the lower extremities, and 
other than diminished ankle jerks, other deep tendon reflexes 
intact.  Notably, the Veteran reported during the examination 
that he could walk 1/4 mile before pain required him to stop, 
and he denied motor weakness in the legs and feet.

The Board has considered whether there is any schedular basis 
for granting higher ratings other than those discussed above, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's peripheral neuropathy 
is manifested by symptoms such as tingling, numbness, burning 
pain, and some loss of reflex in the lower extremities.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.

Occupational Impairment

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable.  The Veteran testified in July 2009 
that he was employed and had continued to work throughout the 
claims period.  He also specifically testified that his 
peripheral neuropathy did not interfere with his employment.  
Moreover, there is no medical evidence that the Veteran's 
peripheral neuropathy has interfered with his employment.  
Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no evidence of unemployability due to 
the service-connected peripheral neuropathy as a complication 
of diabetes.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
afforded VA examinations that were fully adequate for the 
purposes of ascertaining the symptoms and severity of his 
peripheral neuropathy of the lower extremities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

	



ORDER

The Veteran's peripheral neuropathy of the lower extremities 
warrants separate 10 percent ratings for the period prior to 
October 30, 2008, and separate 20 percent ratings beginning 
on October 30, 2008 as compensable complications of diabetes 
mellitus; to this extent, the claim is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


